                      3:21-cv-03023-RM-TSH # 17      Page 1 of 8
                                                                                         E-FILED
                                                           Friday, 12 February, 2021 09:17:57 AM
                                                                     Clerk, U.S. District Court, ILCD

                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE CENTRAL DISTRICT OF ILLINOIS
                          SPRINGFIELD DIVISION


DARIN WHITTEN, LISA C. KAISER,           )
WILLIAM D. KAISER, DOROTHY               )
TAFT, and JARED KERWIN,                  )
                                         )
      Plaintiffs,                        )
                                         )
 v.                                      )             Case No. 21-3023
                                         )
ROCHESTER TOWNSHIP REPUBLICAN )
CENTRAL COMMITTEE; Rochester             )
Township Republican Central              )
Committeepersons THOMAS K.               )
MUNROE, MARK C. WHITE, ANTHONY )
SAPUTO, MATTHEW BUTCHER, and             )
DAVID ARMSTRONG, in their official       )
Capacities as Committeepersons for the   )
Rochester Township Republican Central    )
Committee; LYNN CHARD, in her official )
Capacity as Clerk of Rochester Township; )
DON GRAY, in his official capacity as    )
Clerk of Sangamon County; and DARRELL )
MAXHEIMER,                               )
                                         )
      Defendants.                        )

                                       OPINION

RICHARD MILLS, United States District Judge:

      In an Opinion and Order entered on February 1, 2021, the Court dismissed

this case for lack of subject matter jurisdiction.




                                           1
                      3:21-cv-03023-RM-TSH # 17        Page 2 of 8




      Pending is the Plaintiffs’ Emergency Motion for Reconsideration of that

Order.

                                            I.

      The Court’s Order dismissed the Plaintiffs’ Verified Complaint for

Declaratory Judgment and Injunctive Relief against Defendants on the basis that it

lacked subject matter jurisdiction.      The Plaintiffs’ allegations centered on the

conduct of a Caucus of the Rochester Township Republican Central Committee to

nominate candidates on behalf of the party for the April 6, 2021 consolidated

election.

      Before filing this case, the same Plaintiffs filed a complaint for declaratory

judgment and injunctive relief and an emergency motion for temporary restraining

order and preliminary injunction on December 23, 2020 in the Sangamon County

Circuit Court, Case Number 2020-CH-201. The Defendants in the Sangamon

County case are identical to the Defendants in this case. The Plaintiffs’ prayer for

relief is almost exactly the same in both cases.

      On January 5, 2021, Sangamon County Circuit Judge Gail Noll dismissed the

Plaintiffs’ claims on the basis that Plaintiffs had not first raised objections before the

appropriate election board as is required under the Illinois Election Code. Judge




                                            2
                     3:21-cv-03023-RM-TSH # 17       Page 3 of 8




Noll concluded the court lacked jurisdiction because Plaintiffs’ claims were not

brought pursuant to judicial review of an election board’s decision.

      The Plaintiffs filed a notice of appeal and that appeal is pending before the

Appellate Court of Illinois.

      In Count I of the federal complaint, Plaintiffs seek Declaratory and Injunctive

Relief under 10 ILCS 5/29-1, asking the Court to declare the December 1, 2020

Rochester Republican Caucus invalid and void because it violated the Illinois

Township Code along with the Illinois and U.S. Constitutions. The Plaintiffs also

seek injunctive relief enjoining the certification of Defendant Darrell Maxheimer as

the Republican Candidate for Rochester Township Road Commissioner or printing

his name on the ballot for the April 6 election, and ask the Court to order Defendant

Rochester Township Republican Central Committee to hold a second Republican

Caucus or a revote for the Republican nomination for Road Commissioner.

      Th Plaintiffs seek the same relief in Count II of the federal complaint. The

only difference from Count I is that Plaintiffs in Count II do not invoke the Illinois

Township Code.

      In the state court complaint, the Plaintiffs also seek a declaration that the

December 1, 2020 Rochester Township Republican Party Caucus was invalid and

void regarding the nomination for Road Commissioner because it violated the


                                          3
                     3:21-cv-03023-RM-TSH # 17      Page 4 of 8




Illinois Township Code and Illinois Constitution. The Plaintiffs also seek injunctive

relief enjoining the certification of Defendant Darrell Maxheimer as the Republican

Candidate for Rochester Township Road Commissioner or printing his name on the

ballot for the April 6 election, and ask the Court to hold a second Republican Caucus

for the purpose of nominating a candidate for Road Commissioner that complies

with the Township Code and the Illinois Constitution.

      In Count II, the Plaintiffs seek the same relief while claiming that the Caucus

violated their First and Fourteenth Amendment rights.

      In dismissing the case for lack of subject matter jurisdiction, the Court

determined that Plaintiffs’ claims were barred by the Rooker-Feldman doctrine. See

Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923), and District of Columbia Court

of Appeals v. Feldman, 460 U.S. 462 (1983). “The Rooker-Feldman doctrine applies

when the state court’s judgment is the source of the injury of which plaintiffs

complain in federal court.” Richardson v. Koch Law Firm, P.C., 768 F.3d 732, 733

(7th Cir. 2014) (citing Exxon Mobil Corp. v. Saudi Basic Industries Corp., 544 U.S.

280, 293 (2005)). “A state litigant seeking review of a state court judgment must

follow the appellate process through the state court system and then directly to the

United States Supreme Court.” Kelley v. Med-1 Solutions, LLC, 548 F.3d 600, 603

(7th Cir. 2008).



                                         4
                     3:21-cv-03023-RM-TSH # 17       Page 5 of 8




                                          II.

      In its motion to reconsider under Federal Rule of Civil Procedure 59, the

Plaintiffs claim that the Court erred in its construction of Charchenko v. City of

Stillwater, 47 F.3d 981 (8th Cir. 1995) when this Court stated:

      A crucial distinction between this case and Charchenko is that Plaintiffs here
      sought the same relief on both counts in state court and federal court—
      specifically enjoining certification of the purported Republican candidate for
      Rochester Township Road Commissioner and ordering a second Republican
      Caucus for nominating a Road Commissioner.


d/e 12, at 11. In Charchenko, the state court had dismissed the plaintiff’s suit for

lack of jurisdiction because the plaintiff did not petition for a writ of certiorari as

required for a terminated public employee to obtain review of her termination in a

Minnesota state court. See id. at 983. The Eighth Circuit found that although

Rooker-Feldman precluded plaintiff’s state law claims in federal court because she

had not first obtained a writ of certiorari, her § 1983 claims were not barred. See id.

at 984.

      The Plaintiffs contend that, as in Charchenko, the Court need not address

whether the state court had jurisdiction over the claims in order for Plaintiff Darrin

Whitten and the other Plaintiffs to proceed. The Court could determine the merits

of the Plaintiffs’ § 1983 claims under the assumption that the Illinois state courts

lack jurisdiction. The Plaintiffs assert that the deprivation of Illinois state court

                                          5
                      3:21-cv-03023-RM-TSH # 17        Page 6 of 8




subject matter jurisdiction in § 1983 suits does not affect the Court’s federal

jurisdiction.

      “[T]o determine whether Rooker-Feldman bars Charchenko’s federal suit

requires determining exactly what the state court held and whether the relief

requested by Charchenko in his federal action requires determining the state court

decision is wrong or would void its ruling.” Charchenko, 47 F.3d at 983.

      In finding that the Circuit Court of Sangamon County lacked jurisdiction and

dismissing the case under 735 ILCS 5/2-619, Judge Noll noted that “[t]he Illinois

Election Code, 10 ILCS 5/10-8, and 5/10-9, provides Plaintiffs with a process to

challenge procedures used during a caucus election.” [d/e 7-2]. Judge Noll’s Order

further states, “Pursuant to the Election Code, Plaintiffs are first required to raise any

objections before the appropriate election board. Thereafter, Plaintiffs may seek

judicial review of the Board’s decision.” Id.

      Because the Plaintiffs had not raised their objections to the Caucus procedures

before the appropriate election board, Judge Noll determined she could not hold that

the Rochester Township Republican Party Caucus was invalid and void regarding

the nomination for Road Commissioner and she thus was unable to grant injunctive

relief enjoining the Rochester Township Clerk and Sangamon County Clerk from

certifying Darrell Maxheimer as the Republican Candidate for Road Commissioner


                                            6
                      3:21-cv-03023-RM-TSH # 17        Page 7 of 8




or printing his name. For the same reason, Judge Noll could not order the Rochester

Township Republican Central Committee to hold a second Republican Caucus for

the purpose of nominating a candidate for Road Commissioner or a revote where

voters could cast a secret paper ballot containing the names of Maxheimer and

Whitten.

      The Plaintiffs are asking the Court to expressly or implicitly reverse Judge

Noll’s order and issue injunctive relief enjoining the Sangamon County Clerk from

certifying Maxheimer as the Republican candidate and ordering a revote in which

voters could decide between Maxheimer and Whitten, even though the Plaintiffs did

not raise their objections to the Caucus procedures before the appropriate election

board. The nature of the relief sought by the Plaintiffs makes it clear they are asking

the Court to overrule or ignore that ruling and hold that Plaintiffs need not first raise

objections before the appropriate election board before seeking judicial review.

      Because this Court would have to determine that the state court’s decision was

wrong and/or void its ruling in order to enjoin certification of the purported winner

and order a second Republican Caucus or a revote for Road Commissioner, the Court

concludes that all of the Plaintiffs’ claims are barred by Rooker-Feldman.

      The Plaintiffs’ complaint include numerous citations to the Illinois Compiled

Statutes for a very good reason—administrators at the state and local level run


                                           7
                     3:21-cv-03023-RM-TSH # 17       Page 8 of 8




elections. This Court cannot simply ignore those requirements under Illinois law.

The Appellate Court of Illinois is the appropriate tribunal to review Judge Noll’s

Order. Because this Court continues to conclude it lacks jurisdiction over the subject

matter, the Court has no basis to depart from its previous ruling.

      Ergo, the Plaintiffs’ emergency motion for reconsideration [d/e 14] is

DENIED.

ENTER: February 12, 2021

      FOR THE COURT:
                                                    /s/ Richard Mills
                                                    Richard Mills
                                                    United States District Judge




                                          8
